DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
. 	In the claims:
Claims 9-14 has been cancelled.
(End of Amendment).
Allowable Subject Matter
Claims 1-8, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Atkinson et al. (US Patent Application Publication #2018/0131435) teaches an electronic device comprising: at least one connector configured to be connected to an external device; a first signal path including an amplifier configured to amplify a signal to be transmitted to the outside of the electronic device (Paragraph [0013]).  
 	Xa (US Patent #10,116,347) teaches a second signal path configured to obtain another signal from the outside of the electronic device;  an antenna port electrically 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach a communication module, wherein the communication module is configured to: transmit a transmission signal to the antenna port via the first signal path; obtain at least part of the transmission signal via the second signal path; and determine failure of the electronic device based on the transmission signal and information associated with the at least part of the transmission signal.
 	Regarding claim 15, the prior art of record, specifically Atkinson et al. (US Patent Application Publication #2018/0131435) teaches an electronic device comprising: at least one connector configured to be connected to an external device; a first signal path including an amplifier configured to amplify a signal to be transmitted to the outside of the electronic device (Paragraph [0013]).   
 	Xa (US Patent #10,116,347) teaches a second signal path configured to obtain another signal from the outside of the electronic device; a first antenna port electrically connected to the first signal path and the second signal path via a filter circuit (Col 7, lines 32-60). 
 	Medbo et al. (US 2013/0223330) teaches a second antenna port electrically connected to the second signal path (Paragraphs 0009, 0019, and 0058). 
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach a communication module, wherein the communication module is configured to: receive a control signal from an external device; transmit a transmission signal corresponding to the control signal to the first antenna port via the first path 
Dependent claims 2-8 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda (US Patent #8,632,668), Shin et al. (US 2017/0315860), Kim et al. (US 2015/0029355), Chiu (US 2013/0315398), Sato et al. (US Patent #8,478,914), Zhang et al. (US 2019/0028136), Norholm et al. (US 2014/0112213), Khlat et al. (US 2017/0251474), Moon et al. (US 2017/0207836), and Handtmann et al. (US 2016/0182119). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132